DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 615 in paragraph [0061] are not disclosed in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because FIG. 6 shows two elements as “610”, and the second element labeled “610” with regards to “update graph based on costs” should be labeled “615”, according to paragraph [0061].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  Claims 1, 10, and 19 recite “updating, by a processing device, the graph based on a second set of costs, wherein each cost of the set second of costs represents a respective travel time between two nodes when a second transportation technology is used”. However, it is recommended that the phrase recites “updating, by a processing device, the graph based on a second set of costs, wherein each cost of the set second of costs represents a respective travel time between two nodes using a second transportation technology”, to positively recite that the second transportation technology is used, as the phrase “when using” indicates that the second transportation technology is not always used, and the limitation should recite that the second transportation technology is always used regarding the set second of costs. Appropriate correction is required.

Claims 1 and 19 are objected to because of the following informalities:  Claims 1 and 19 recite “the set second of costs” (Claim 1, line 13; claim 19, line 14). However, it is recommended that the phrase recites “the second set of costs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, and 19 lack antecedent basis for “the first transportation” (Claim 1, lines 2 - 3; Claim 10, lines 4 - 5; Claim 19, line 3).

Dependent claims 2 - 9, 11 - 18, and 20 are rejected due to inherited claim deficiencies of claims 1, 10 and 19, respectively.

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1, 10, and 19: The prior art of Bahrami et al. (WO 2019/099417 A1) discloses a high-speed transportation system with guideways for pods to travel, shown as a type of graph in FIG. 1, in which the routes for the high-speed transportation system is generated using a route generation module, a guideway and different points representing places, including residence, airport, urban area, etc., and routes for the transport network scored, based in part on the travel time for each route, with the ability to select a route based on the score, with Mascoop (“High-Speed Rail and Local Land Development: Case Studies in London and Las Vegas”) discloses the design of a high-speed rail system, Robbert et al. (U.S. PG Pub 2013/0327244 A1) adds a magnetically levitated (maglev) transportation track and the movement of a pod on the track, and Van Rosendale (U.S. Patent 10,208,431 B1) adds a bi-directional railroad track to maglev-guideway transition system for a vehicle to seamlessly travel bi-directionally between railroad track and maglev guideway.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A method, for claim 10: An apparatus, and for claim 19: A non-transitory computer readable medium to generate a layout for the transportation system based on a graph with nodes representing locations or destinations and edges connecting nodes and representing the routes and associated with cost, with the layout generated including the step of “updating, by a processing device, the graph based on a second set of costs, wherein each cost of the set second of costs represents a respective travel time between two nodes when a second transportation technology is used”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.
 
Dependent claims 2 - 9, 11 - 18, and 20 are allowable under 35 U.S.C. 103 for depending from claims 1, 10, and 19, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 4, 2022